          Case 4:20-cv-01129-LPR Document 8 Filed 04/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


JEREMY JOHNSTON                                                                      PLAINTIFF


v.                                   No: 4:20-cv-01129-LPR


BILL GILKY                                                                         DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Jeremy Johnston’s Complaint is dismissed without prejudice.

       Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from the judgment adopting this recommendation or the accompanying order would not be taken

in good faith.

       IT IS SO ADJUDGED 28th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
